Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al. (US Pat. Pub. 2016/0293609) in view of Sun et al. (US Pat. Pub. 2019/0131140).
Regarding claim 1, Jha teaches a method of forming a film stack with reduced defects, comprising:
positioning a substrate on a substrate support within a processing chamber [fig. 1, 102 in support 105];
sequentially depositing layers to produce the film stack on the substrate [fig. 3b, 308 and 310, paragraph [0038] teaches oxide and silicon alternating] ;

exposing the substrate to the deposition plasma while depositing the layers [paragraph [0051]]; and
maintaining the processing chamber at a pressure of greater than 2 Torr to about 100 Torr while depositing the polysilicon layers and the silicon oxide layers [paragraph [0063, 10mTorr to 15Torr, overlapping ranges are a prima facie case of obviousness, see MPEP 2144.05].
Jha teaches the forming of a silicon layer and an oxide layer and does not specifically teach polysilicon and silicon oxide.  However, Sun teaches a film stack in a memory structure in which the alternating layers can be any number of semiconductors or insulators including polysilicon and silicon oxide as well as crystalline silicon and other oxides [paragraph [0034]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sun into the method of Jha by forming the film stack with polysilicon and silicon oxide layers.  The ordinary artisan would have been motivated to modify Jha in the manner set forth above for at least the purpose of utilizing known materials to ensure successful device fabrication.  Furthermore, polysilicon and silicon oxide are taught as alternatives to the materials utilized by Jha and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.

Regarding claim 3, Jha in view of Sun discloses the method of claim 1, further comprising adjusting the deposition plasma with the plasma profile modulator while depositing the polysilicon layers and the silicon oxide layers, and wherein the current to the plasma profile modulator is greater than 8 A to about 20 A while generating the deposition plasma [Jha, paragraph [0052]].
Regarding claim 4, Jha in view of Sun teaches the method of claim 1, wherein the current to the plasma profile modulator is about 9 A to about 15 A while generating the deposition plasma, and wherein the deposition plasma is at a power of about 200 watts to about 3,000 watts [Jha, paragraph [0051], 10-5000].
Regarding claim 9, Jha in view of Sun discloses the method of claim 1, further comprising:
introducing a process gas into the processing chamber at a rate of greater than 2 L/min [Jha, paragraph [0047], 100sccm to 5000 sccm, up to 5L/min]; and
igniting the process gas to generate the deposition plasma, wherein the process gas comprises argon, helium, neon, silane, or any combination thereof [Jha, paragraph [0047], Ar, He are taught].

maintaining a pressure of about 3 Torr to about 50 Torr within the processing chamber while depositing the polysilicon layers and the silicon oxide layers [Jha, paragraph [0063, 10mTorr to 15Torr, overlapping ranges are a prima facie case of obviousness, see MPEP 2144.05]; and
heating the substrate to a temperature of about 450°C to about 650°C while depositing the polysilicon layers and the silicon oxide layers [Jha, paragraph [0063], 200C-700C].
Regarding claim 11, Jha in view of Sun discloses the method of claim 1, wherein the film stack comprises about 30 pairs to about 100 pairs of the polysilicon layer and the silicon oxide layer [Jha, paragraph [0039]]; and
Wherein the polysilicon layer comprises a p-type doped polysilicon layer or an n-type doped polysilicon [Sun, paragraph [0217]].
Regarding claim 12, Jha in view of Sun teaches the method of claim 1, wherein the film stack comprises a lower portion and an upper portion, wherein each of the lower and upper portions comprises the polysilicon layers and the silicon oxide layers, and wherein the lower portion is disposed on the substrate and the upper portion is disposed on the lower portion [Jha, fig. 3b, 310/308 -1 on the substrate 304/302, 310/308-2 on 310/308/-1].
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Sun as applied to claims 1-4 and 9-12 above, and further in view of Tran et al. (US Pat. Pub. 2010/0294199).

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Tran into the method of Jha in view of Sun by using a processing chamber with a faceplate and the ability to raise and lower the substrate.  The ordinary artisan would have been motivated to modify Jha in view of Sun in the manner set forth above for at least the purpose of utilizing known devices to ensure successful device fabrication.
With respect to the spacing limitation Jha in view of Sun and Tran fail to teach any particular spacing during layer formation.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired layer formation properties such as coverage and thickness.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 6, Jha in view of Sun and Tran fail to teach any particular spacing during layer formation.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired layer formation properties such as coverage and thickness.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 7, Jha in view of Sun and Tran teaches the method of claim 1, wherein the processing chamber further comprises a faceplate disposed above the substrate support [Tran, fig. 1, faceplate 108], and subsequent to producing the film stack, further comprising:

maintaining a pressure of about 3 Torr to about 50 Torr within the processing chamber while moving the substrate support containing the substrate to the lower position [Jha, paragraph [0063], 10mTorr to 15Torr, overlapping ranges are a prima facie case of obviousness, see MPEP 2144.05].
With respect to the spacing limitation Jha in view of Sun and Tran fail to teach any particular spacing during layer formation.  However, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired layer formation properties such as coverage and thickness.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 8, Jha in view of Sun and Tran teach the pressure is maintained up to 15Torr [Jha, paragraph [0063]] but they fail to teach the spacing during layer .
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 19 and 20, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach removing the substrate comprising the lower portion of the film  stack from the processing chamber, exposing the .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.P/Examiner, Art Unit 2816         /ZANDRA V SMITH/                                               Supervisory Patent Examiner, Art Unit 2816